                                                                                    1 Michael Gerard Fletcher (State Bar No. 070849)
                                                                                       mfletcher@frandzel.com
                                                                                    2 Gerrick M. Warrington (State Bar No. 294890)
                                                                                       gwarrington@frandzel.com
                                                                                    3 FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                                                                      1000 Wilshire Boulevard, Nineteenth Floor
                                                                                    4 Los Angeles, California 90017-2427
                                                                                      Telephone: (323) 852-1000
                                                                                    5 Facsimile: (323) 651-2577

                                                                                    6 Attorneys for Appellee ZIONS
                                                                                      BANCORPORATION, N.A., dba
                                                                                    7 California Bank & Trust

                                                                                    8
                                                                                                                      UNITED STATES BANKRUPTCY COURT
                                                                                    9
                                                                                                                      NORTHERN DISTRICT OF CALIFORNIA
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10
                                                                                                                                  SAN JOSE DIVISION
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11
                                         LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                   12
                                                                                        In re                                                 Case No. 21-50028-SLJ
                                                                                   13
                                                   (323) 852‐1000




                                                                                        EVANDER FRANK KANE,                                   Chapter 7
                                                                                   14
                                                                                                            Debtor.                           Ninth Circuit BAP No. NC-21-1167
                                                                                   15

                                                                                   16 EVANDER FRANK KANE,                                     APPELLEE ZIONS BANCORPORATION,
                                                                                                                                              N.A.’S STATEMENT OF ELECTION TO
                                                                                   17                       Appellant,                        PROCEED IN THE UNITED STATES
                                                                                                                                              DISTRICT COURT ON APPEAL
                                                                                   18 v.
                                                                                                                                              Notice of Appeal Filed: 7/23/2021
                                                                                   19 ZIONS BANCORPORATION, N.A., dba
                                                                                      California Bank & Trust, et al.
                                                                                   20
                                                                                                    Appellees.
                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                  Case: 21-50028          Doc# 199       Filed: 08/19/21   Entered: 08/19/21 12:57:04    Page 1 of 5
                                                                                        4328217v1 | 031205-0132                                                                        1
                                                                                    1             TO ALL INTERESTED PARTIES:

                                                                                    2             PLEASE TAKE NOTICE that Evander Frank Kane (“Kane”) filed a Notice of Appeal

                                                                                    3 and Statement of Election (Dkt. 182) on July 23, 2021, appealing the Bankruptcy Court’s Order

                                                                                    4 On Zions Bancorporation’s Objection To Debtor’s Homestead Exemption (Dkt. 178), and electing

                                                                                    5 to proceed before the Bankruptcy Appellate Panel for the Ninth Circuit.

                                                                                    6             PLEASE TAKE FURTHER NOTICE that (a) this appeal is pending in a district served

                                                                                    7 by a Bankruptcy Appellate Panel, and (b) no other appellee has filed a statement of election to

                                                                                    8 proceed in the United States District Court.

                                                                                    9             PLEASE TAKE FURTHER NOTICE that, pursuant to Rule 8005 of the Federal Rules
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10 of Bankruptcy Procedure and 28 U.S.C. § 158(c)(1), Appellee Zions Bancorporation, N.A., a
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 creditor in Kane’s underlying chapter 7 bankruptcy case, hereby elects to have this appeal heard
                                         LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                   12 by the United States District Court, rather than by the Bankruptcy Appellate Panel.

                                                                                   13
                                                   (323) 852‐1000




                                                                                   14 DATED: August 19, 2021                      FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                                                                                                                  MICHAEL GERARD FLETCHER
                                                                                   15                                             GERRICK M. WARRINGTON
                                                                                   16

                                                                                   17
                                                                                                                                  By:           /s/ Michael Gerard Fletcher
                                                                                   18                                                    MICHAEL GERARD FLETCHER
                                                                                                                                         Attorneys for Appellee ZIONS
                                                                                   19
                                                                                                                                         BANCORPORATION, N.A., dba
                                                                                   20                                                    California Bank & Trust

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                  Case: 21-50028          Doc# 199   Filed: 08/19/21    Entered: 08/19/21 12:57:04     Page 2 of 5
                                                                                        4328217v1 | 031205-0132                                                                          2
                                                                                    1                                        CERTIFICATE OF SERVICE

                                                                                    2             I, the undersigned, declare and certify as follows:
                                                                                    3
                                                                                              I am over the age of eighteen years, not a party to the within action and employed in the
                                                                                    4 County   of Los Angeles, State of California. I am employed in the office of Frandzel Robins
                                                                                      Bloom & Csato, L.C., members of the Bar of the above-entitled Court, and I made the service
                                                                                    5 referred to below at their direction. My business address is 1000 Wilshire Boulevard, Nineteenth
                                                                                      Floor, Los Angeles, CA 90017-2427.
                                                                                    6
                                                                                              On August 19, 2021, I served true copy(ies) of the:
                                                                                    7
                                                                                              APPELLEE ZIONS BANCORPORATION, N.A.’S STATEMENT OF ELECTION
                                                                                    8         TO PROCEED IN THE UNITED STATES DISTRICT COURT ON APPEAL

                                                                                    9             to the party(ies) on the attached service list.

                                                                                                                           SEE ATTACHED SERVICE LIST
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11            BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
                                                                                                  document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the
                                         LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                   12             case who are registered CM/ECF users will be served by the CM/ECF system. Participants
                                                                                                  in the case who are not registered CM/ECF users will be served by mail or by other means
                                                                                   13             permitted by the court rules.
                                                   (323) 852‐1000




                                                                                   14           I declare under penalty of perjury under the laws of the State of California and the United
                                                                                        States of America that the foregoing is true and correct.
                                                                                   15
                                                                                                  Executed on August 19, 2021, at Los Angeles, California.
                                                                                   16

                                                                                   17
                                                                                                                                                      /s/ David T. Moore
                                                                                   18                                                          David T. Moore
                                                                                                                                               dmoore@frandzel.com
                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                  Case: 21-50028          Doc# 199     Filed: 08/19/21      Entered: 08/19/21 12:57:04     Page 3 of 5
                                                                                        4328217v1 | 031205-0132                                                                               3
                                                                                    1                                        CERTIFICATE OF SERVICE

                                                                                    2             I, the undersigned, declare and certify as follows:
                                                                                    3
                                                                                              I am over the age of eighteen years, not a party to the within action and employed in the
                                                                                    4 County   of Los Angeles, State of California. I am employed in the office of Frandzel Robins
                                                                                      Bloom & Csato, L.C., members of the Bar of the above-entitled Court, and I made the service
                                                                                    5 referred to below at their direction. My business address is 1000 Wilshire Boulevard, Nineteenth
                                                                                      Floor, Los Angeles, CA 90017-2427.
                                                                                    6
                                                                                              On August 19, 2021, I served true copy(ies) of the:
                                                                                    7
                                                                                              APPELLEE ZIONS BANCORPORATION, N.A.’S STATEMENT OF ELECTION
                                                                                    8         TO PROCEED IN THE UNITED STATES DISTRICT COURT ON APPEAL

                                                                                    9             to the party(ies) on the attached service list.

                                                                                                                           SEE ATTACHED SERVICE LIST
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11            BY MAIL: I placed the envelope for collection and mailing at Los Angeles, California.
                                                                                                  The envelope was mailed with postage fully prepaid. I am readily familiar with this firm’s
                                         LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                   12             practice of collection and processing correspondence for mailing. Under that practice it
                                                                                                  would be deposited with the U.S. postal service on that same day with postage thereon
                                                                                   13             fully prepaid at Los Angeles, California, in the ordinary course of business. I am aware
                                                   (323) 852‐1000




                                                                                                  that on motion of party served, service is presumed invalid if postal cancellation date or
                                                                                   14             postage meter date is more than 1 day after date of deposit for mailing in affidavit.

                                                                                   15           I declare under penalty of perjury under the laws of the State of California and the United
                                                                                        States of America that the foregoing is true and correct.
                                                                                   16
                                                                                                  Executed on August 19, 2021, at Los Angeles, California.
                                                                                   17

                                                                                   18
                                                                                                                                                      /s/ Michelle Campbell
                                                                                   19                                                          Michelle Campbell
                                                                                                                                               mcampbell@frandzel.com
                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                  Case: 21-50028          Doc# 199     Filed: 08/19/21      Entered: 08/19/21 12:57:04        Page 4 of 5
                                                                                        4328217v1 | 031205-0132                                                                               4
                                                                                    1                                            SERVICE LIST

                                                                                    2                      (Kane v. Zions Bancorporation, N.A.) In re Evander Frank Kane

                                                                                    3
                                                                                      Stephen D. Finestone                                Attorney for Debtor / Appellant
                                                                                    4 Ryan A. Witthans
                                                                                      Finestone Hayes LLP
                                                                                    5 456 Montgomery St. 20th Fl.
                                                                                      San Francisco, CA 94104
                                                                                    6
                                                                                      Evander Frank Kane                                  Debtor / Appellant
                                                                                    7 2301 Richland Ave.
                                                                                      San Jose, CA 95125
                                                                                    8
                                                                                      Gregg Steven Kleiner                                Attorney for Chapter 7 Trustee
                                                                                    9 Rincon Law LLP
                                                                                      268 Bush Street, Suite 3335
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10 San Francisco, CA 94104
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 Marta Elena Villacorta                              Office of the U.S. Trustee
                                         LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                      United States Department of Justice
                                                                                   12 Office of the U.S. Trustee
                                                                                      450 Golden Gate Avenue
                                                                                   13 Suite 05-0153
                                                   (323) 852‐1000




                                                                                      San Francisco, CA 94102
                                                                                   14
                                                                                      David B. Rao                                        Attorneys for South River Capital, LLC
                                                                                   15 Wendy W. Smith
                                                                                      Binder & Malter, LLP
                                                                                   16 2775 Park Avenue
                                                                                      Santa Clara, CA 95050
                                                                                   17 Tel: 408-295-1700

                                                                                   18 Stephen G. Opperwall                                Attorneys for Professional Bank
                                                                                      Law Offices of Stephen G. Opperwall
                                                                                   19 Suite 100
                                                                                      4900 Hopyard Road
                                                                                   20 Pleasanton, CA 94588
                                                                                      Tel: 925-417-0300
                                                                                   21
                                                                                      Peter C. Califano                                   Attorneys for Centennial Bank
                                                                                   22 COOPER, WHITE & COOPER LLP
                                                                                      17th Floor
                                                                                   23 201 California Street
                                                                                      San Francisco, CA 94111
                                                                                   24 Tel: 415-433-1900

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                  Case: 21-50028          Doc# 199   Filed: 08/19/21   Entered: 08/19/21 12:57:04      Page 5 of 5
                                                                                        4328217v1 | 031205-0132                                                                      5
